NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
CLIFFORD L. LEE, II,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
nn
2011-7165
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-1119, Judge Robert N.
DaviS.
ON MOTION
ORDER
C1ifford L. Lee, II, moves for a 30-day extension of
time, until September 19, 2011, to file his opening brief.
Upon consideration thereof
IT ls ORDERED THAT:

LEE V. DVA
The motion is granted
2
FoR THE CoURT
   _ lsi Jan Horba1__\;
Date
cc: Clifford L. Lee, ll
Steven M. Mager, ESq.
s21
J an Horb a1y
C1erk
FlLED
u.s. comm 0F APPEALs ma
ms FsoER/41 crRcun
we 22 2011
JAN HORBAL‘l
CLERK